Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/20, 7/29/20, 6/4/21 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant's claim for domestic priority benefit of Provisional Application no 62/567362, filed 10/3/17, 62/620452, filed 1/22/18, 62/667505, filed 5/5/18, is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no 16/115559, filed 8/29/18, 16/425831, filed 5/29/19, 16/533640, filed 8/6/19, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-30 of copending Application No. 16/533640 in view of Onda et al. (2016/0287987). 
	Re Claim 1,
	Copending Application No. 16/533640 discloses an interactive communication platform for evaluating a performance of an activity performed by a performer in an event, the platform comprising: an image capturing device having a field of view and being configured for autonomously determining when a performance of an activity within the field of view begins and capturing one or more images of the performer performing the activity within the field of view of the image capturing device, the image capturing device having a communications module for transmitting the one or more captured images via a communications network; a remote server system coupled with the image capturing device via the communications network and being configured for: receiving the one or more captured images from the image capturing device; automatically identifying the performer performing the activity in the event, the identifying of the performer being executed by one or more processing engines of the server system, the one or more processing engines being configured for: determining one or more of a name of the event, a start time and duration of a heat in the event, a name of performers in the heat, an order of performance of performers in the heat, a color identifier of the performers, an electronic identifier of the performers, facial recognition, image recognition, pattern recognition, voice recognition, and a geographical location of the performer, and generating identified images of the performer, and transmitting the identified images based on performer identification; a client computing device having an . 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 11-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 11-20 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 11-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 11, 16, 
Prong 1 analysis:
The limitations of “allowing the user to view and evaluate the activity of the performer performing in the event, the evaluation being performed by direct user interaction with the touchscreen display, and including user input into one or more of the screens of one or more of a score, a vote, a judgment, an instruction, a comment, commentary, a note, a message, and an observation so as to produce one or more analyzed images”, are considered to fall within the mental processes grouping. The recited limitations, as drafted, cover performance of the limitations in the mind but for 
Furthermore, dependent claims 12-15, 17-20 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. Thus, the claim(s) recites an abstract idea.
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “the computer program product comprising a machine-readable medium storing machine instructions that, when executed by a client computing device comprising one or more programmable processors, cause the client computing device to perform functions comprising: receiving, at the client computing device, from a remote server system, over a communication network, one or more images, the one or more images being captured by an image capturing device having a field of view, the one or more images pertaining to the performance of the activity performed by the performer in the event, the event taking place within the field of view; generating, at a display of the client computing device, a graphical user interface, the graphical user interface being configured as a dashboard for presenting the captured images at an interactive touchscreen display of the client computing device, the dashboard including: a representation of captured 
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in evaluation steps), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. 
As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Further, in view Berkheimer, the additional elements of a split-screen toggle, recording activity, transmitting the recorded activity to a client device, wherein a user can is provided with a graphical user interface to select the recorded activity for viewing are considered routine and conventional activities. For instance, Jaime teaches recording activity, transmitting the recorded activity to a client device, wherein a user can is provided with a graphical user interface to select the recorded activity for viewing are considered routine and conventional activities (Fig 6A-7B, 13-14, ¶¶0055-0057, 0084-0085, 0269-0270). Shenkler teaches a split-screen toggle (Fig 26, 36, ¶¶0097, 0107).
In addition, with regards to present claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 11-20, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, and performing repetitive calculation in Flook, Bancorp.
Therefore, claim(s) 11-20 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON T YEN/Primary Examiner, Art Unit 3715